Citation Nr: 1418393	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from August 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran testified at a hearing conducted before a Decision Review Officer; in September 2010, he and his wife testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The case was remanded for further development in February 2011.  In February 2012, the Board issued a decision that denied the appealed claim.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

In December 2013, the Veteran's representative submitted additional evidence with a waiver of RO consideration.

The issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Advanced degenerative osteoarthritis of the left hip, status post total hip replacement, is as likely as not aggravated by the service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for advanced degenerative osteoarthritis of the left hip, status post total hip replacement, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.  

At a VA examination in February 2011, the Veteran was diagnosed with advanced degenerative osteoarthritis of the left hip.  A negative nexus opinion was provided.  The examination report shows that the Veteran walked with a limp on the left side.  

A VA examination for the Veteran's service-connected left ankle disability in May 2013 shows that the his ankle was extremely stiff.  The examiner reported that there was no lateral movement and dorsiflexion and plantar flexion were minimal.  The examiner reported that the Veteran's significantly stiff ankle affected his gait, causing the left side to rise slightly due to loss in dorsiflexion.

A positive nexus opinion from H.S., M.D. was provided in November 2013.  It was his opinion that the altered gait described in the May 2013 examination would change the mechanics of the movement of the left hip joint.  The hip would carry the body's weight at an abnormal angle.  It was well know that that abnormal angle would greatly increase the rate of wear on the hip.  Dr. H.S. noted that the X-rays taken at the February 2011 examination when the Veteran was 62 years of age showed hip degeneration much greater than would be expected in a man his age.  He noted that the Veteran had had a total left hip replacement in February 2013.  Dr. H.S. concluded that it was clear that the Veteran's ankle condition contributed to the hip degeneration.

Based on a review of the evidence, the Board concludes that service connection for advanced degenerative osteoarthritis of the left hip, status post total hip replacement, is warranted.  During this appeal, the Veteran was diagnosed with such disability and after considering all of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current hip disability has been aggravated by his service-connected left ankle disability.   

Of particular importance to the Board are the February 2011 and May 2013 examinations showing an altered gait and Dr. H.S.'s November 2013 opinion.  As Dr. H.S. provided an opinion after having had the opportunity to interview the Veteran and review the claims file, the Board accords it great probative value.   The Board acknowledges that Dr. H.S. based his opinion on the altered gait shown in May 2013, which took place after the Veteran had a total hip replacement.  However, evidence prior to that showed that the Veteran had an altered gait.  As noted above, the February 2011 examination revealed that the Veteran limped on his left side.  Therefore, although Dr. H.S. based his opinion on the May 2013 examination showing an altered gait, considering that the Veteran was shown to have an altered gait prior to the total hip replacement, the Board still finds it supports a finding of service connection.  

Thus, after considering all of the evidence of record, and affording the Veteran the benefit-of-the-doubt, the Board concludes that a finding of service connection is warranted.  Service connection for advanced degenerative osteoarthritis of the left hip, status post total hip replacement, is, therefore, granted.  


ORDER

Entitlement to service connection for advanced degenerative osteoarthritis of the left hip, status post total hip replacement, is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


